ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_03_FR.txt. OPINION INDIVIDUELLE DE M. LACHS
[Traduction]

Si j’ai rédigé cette opinion individuelle, c’est en premier lieu parce que
je ne suis pas en mesure d’approuver la façon dont la Cour a traité la
question de la compétence (par. 44). En effet, la compétence était non
seulement contestée par la Turquie, mais 4 mon avis la Cour était tenue
d’examiner cette question de sa propre initiative et d’indiquer clairement
ce qu’elle en pensait à titre provisoire, nonobstant la réponse négative
qu’elle a cru devoir donner à la demande en indication de mesures conser-
vatoires.

En second lieu, et c’est là, pour moi, un sujet de grave préoccupation,
la manière dont la Cour a statué sur cette demande m’inspire quelques
doutes. La Grèce s’est adressée simultanément à la Cour et au Conseil de
sécurité, usant ainsi à la fois de voies de recours juridiques et politiques.
La Cour est invitée à se prononcer à l’issue d’une période de négociations.
Son ordonnance est rendue après l’adoption d’une résolution par laquelle
le Conseil de sécurité demandait instamment à la Grèce et à la Turquie
«de faire tout ce qui est en leur pouvoir pour réduire les tensions actuelles
dans la région de manière à faciliter le processus de négociation » et
priait les deux Etats «de reprendre des négociations directes sur leurs
différends ». De nouvelles négociations peuvent donc avoir lieu. Tel est le
cadre général dans lequel la Cour doit envisager la requête, et il donne à
l'affaire un caractère spécifique et des plus inhabituels. Le moment où la
Cour est saisie ne dépend jamais d’elle, ce sont les demandeurs qui le
déterminent. Il intervient parfois alors que les situations de fait ou de
droit restent assez imprécises.

La Cour s’est attachée à une interprétation stricte des termes de la
demande. Or, à mon sens, ce n’était là que l’une des manières possibles de
donner suite aux dispositions de l’article 66, paragraphe 1, du Règlement,
aux termes duquel «la requête spécifie … quels sont les droits dont la
conservation serait à assurer et quelles sont les mesures conservatoires
dont l’indication est proposée ». De fait, et cela ressort du même article,
c’est de l’ensemble des circonstances du différend que la Cour est censée
s'occuper.

Il est vrai qu’en général, dans une affaire d'indication de mesures
conservatoires, la Cour doit interpréter ses pouvoirs strictement. Une telle
procédure n’est peut-être pas le cadre le mieux choisi pour l’énoncé par la
Cour d'opinions judiciaires, comme celles qu’elle s’est montrée disposée à
formuler dans plus d’un arrêt définitif. Cependant, même si elle devait
aboutir à la présente décision négative, la Cour pouvait à mon avis contri-
buer positivement au règlement du différend.

20
MER ÉGÉE (OP. IND. LACHS) 20

J'en arrive ainsi 4 un problème plus général. La Cour, selon moi, ne
s’arroge aucun pouvoir exclu par son Statut quand, par d’autres moyens
que le prononcé d’un arrêt, elle apporte sa contribution ou son assistance
au règlement pacifique de différends entre Etats, ou facilite ce règlement,
si l’occasion lui en est offerte à un stade quelconque de la procédure.

Dans une affaire, la Cour permanente s’est exprimée ainsi:

«le règlement judiciaire des confits internationaux, en vue duquel la
Cour est instituée, n’est qu’un succédané au règlement direct et
amiable de ces conflits entre les Parties; ... dès lors, il appartient à la
Cour de faciliter, dans toute la mesure compatible avec son Statut,
pareil règlement direct et amiable » (C.P.J.L. série A n° 22, p. 13).

Une autre fois, n’étant pas en mesure de statuer sur une conclusion
jugée étrangère à l’instance, la Cour ne s’est pas interdit d’insister, à la fin
de ses motifs, sur le fait qu’un règlement négocié était hautement désirable
(C.P.JI. série A/B n° 78, p. 178). A fortiori la Cour actuelle, dont le
Statut est lié beaucoup plus étroitement à la Charte des Nations Unies que
ne l’était celui de sa devancière au Pacte de la SdN, devrait-elle se montrer
prête à saisir l’occasion de rappeler aux Etats Membres intéressés à un
différend dont elle est saisie certaines obligations découlant du droit
international général ou de la Charte. En l'espèce, certaines de ces obliga-
tions ont trouvé un écho dans la résolution du Conseil de sécurité en date
du 25 août 1976.

La Cour a réservé à cette résolution la place qu’elle méritait dans les
considérants de son ordonnance.

Je pense qu’aucun texte n’empéchait la Cour de dégager clairement les
conséquences juridiques de la résolution du Conseil de sécurité et des
déclarations officielles des représentants des deux Etats. Les déclarations
du Conseil ne dispensaient pas la Cour, en tant qu’organe judiciaire indé-
pendant, d’exprimer sa propre opinion sur la gravité de la situation dans
la région contestée.

La Cour aurait eu tort de vouloir donner aux parties des corisèils précis
«quant aux voies» qu’il conviendrait de suivre (C.I.J. Recueil 1951, p. 83),
mais elle aurait dû, de sa propre initiative, et tout en n’indiquant pas de
mesures conservatoires, mettre plus nettement l’accent en particulier sur
la nécessité de la modération de la part des deux Etats et sur les consé-
quences possibles de toute aggravation ou extension du conflit. Si elle
était allée plus loin qu’elle ne l’a fait, la Cour, avec tout le poids de sa
mission judiciaire, aurait pu apporter sa contribution utile encore qu’in-
directe en aidant à frayer la voie au règlement amical d’un dangereux
différend. Une telle attitude eût été conforme à l’un de ses rôles essentiels
au sein de la communauté internationale.

(Signé) Manfred LACHS.

21
